Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, 12-20, drawn to, a catheter for transporting material between outside a living creature and a region inside the living creature comprising: a sleeve and transportable tool, classified at least in A61B 2017/0034, A61B 1/00135 and A61B 1/00087.
II. Claims 8-11, drawn to, a method for performing one or more tasks inside a region of a living creature, classified at least in A61B 2017/3445. 

Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)). In the instant case, the method steps (-providing elongated guides, inserting a tool/steering mechanism, introducing a sleeve, blocking and unblocking path) provide in claims 8-11 could be practiced by another materially different apparatus.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a 
(a) the inventions have acquired a separate status in the art in view of their different classification, as shown above;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence 
Species
This application contains claims directed to the following representative patentably distinct species - 
Multi Port Catheter configuration and Assembling Multi Port Catheter (FIGS. 8-10; FIGS. 12A-12D);
Stabilizing a Camera on an External Surface of a Catheter (FIGS. 11A-11C)
Multi-Track Outer Sleeve (FIGS. 14, 24, 25)
External guides (FIGS. 21, 22)
Stiffening Rings (FIGS. 27A, B) 
Method of using Forward Deployed Tools (FIGS. 29A-C)
Distal Fingers and control mechanism  (FIGS. 32A-32C, 33, 34)
Frame for Catheter (FIGS. 35A-D)
Actuators for Steering an Endoscope ( FIGS. 36A-C)
Immobilizing Endoscope (Para [0302]; FIGS. 37A-C)
Closed Channels/channel shape (FIGS. 38A-38B)
Steering Mechanism (Para [0310]; FIGS. 39A-B)
Recognizing diseases or diseases precursor (FIGS. 43A-B; Para [0327])
The species are independent or distinct because each of these species provide additional features that are not obvious variant based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (different class/sub class; symbols; electronic resources; or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Election of Species
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a claim(s) from Inventions I or II and an election of a species or grouping of patentably indistinct species to be examined that belong to the elected claims. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election, although the requirement of election may be traversed under 37 CFR 1.143.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103  or pre-AIA  35 U.S.C. 103(a)  of the other species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Telephonic Election
Due to the complexity of the restriction requirement, no telephone call was made to the attorney of record for election.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANHTUAN NGUYEN can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SHANKAR RAJ GHIMIRE/            Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/            Supervisory Patent Examiner, Art Unit 3795
2/25/2021